In a tax assessment review proceeding pursuant to Real Property Tax Law article 7, the appeals are from (1) an order of the Supreme Court, Suffolk County (Cannavo, J.), dated October 5, 1999, which granted the petitioners’ motion to extend the time to file a note of issue, and (2) an order of the same court, dated October 29, 1999, which granted the petitioners’ motion to sever individual cases from the master petition of properties.
Ordered that the orders are affirmed, without costs or disbursements.
*319Contrary to appellants’ argument, the petitioners properly obtained a stay of the four-year deadline in which to file a note of issue (see, Real Property Tax Law § 718; Matter of Sullivan LaFarge v Town of Mamakating, 257 AD2d 752). In addition, the Supreme Court providently exercised its discretion when it granted the petitioners’ motion to sever individual cases from the master petition of properties (see, CPLR 603; Lauman & Co. v State of New York, 2 Misc 2d 693). O’Brien, J. P., Ritter, Santucci and Schmidt, JJ., concur.